



COURT OF APPEAL FOR ONTARIO

CITATION:  R. v. Carroll, 2014 ONCA 2

DATE: 20140102

DOCKET: C52102

Laskin, Goudge and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

John Reginald Carroll

Appellant

Jonathan Dawe, for the appellant

Jamie Klukach, for the respondent

Heard:  May 28, 2013

On appeal from convictions entered by Justice John S.
    Poupore of the Superior Court of Justice, sitting with a jury, on December 16,
    2009.

Watt J.A.:

[1]

Late
    one night, two blasts from a shotgun ended a lovers relationship in a remote
    camp north of Sudbury.  One victim, Carolyn Carroll, was the estranged wife of
    Reg Carroll (the appellant).  The other victim, Tony Comeau, had recently returned
    to the Sudbury area after an absence of about two decades.

[2]

Nobody
    saw the appellant shoot the victims.  No forensic evidence linked him to the
    killings.  Investigators never found the shotgun.

[3]

The
    case for the Crown relied on circumstantial evidence.  Evidence of motive and
    opportunity.  Evidence of familiarity with, and access to, the killing ground. 
    Evidence of things said by the appellant to his girlfriend, shortly before and
    shortly after the killings.  And evidence of the appellants access to, and
    familiarity with, guns.

[4]

The
    Crown contended that the appellant was guilty of first degree murder on either
    of two bases.  Each involved a murder that was planned and deliberate.  The
    first was that the appellant himself shot and killed the deceased in
    circumstances that amounted to planned and deliberate murder under s. 231(2) of
    the
Criminal Code
.  The second was that the appellant hired two others
    to kill the deceased and that they did so.  On this basis, the appellant
    committed first degree murder under s. 231(3) of the
Criminal Code
.

[5]

The
    jury at the appellants trial were convinced beyond a reasonable doubt that he
    was guilty of first degree murder.  But the appellant, who did not testify,
    says that his convictions should be set aside.  He says that the trial judge
    should have cautioned the jury about the danger of relying on the evidence of
    his girlfriend without confirmation of it from some other sources.  He adds
    that the trial judge should not have permitted Crown counsel to introduce some
    hearsay and some bad character evidence.

[6]

These
    reasons explain why I have concluded that a new trial is not warranted in this
    case.

THE BACKGROUND FACTS

[7]

A
    brief canvass of some of the evidence adduced at trial is sufficient to locate
    the claims of error in their setting, leaving to the specific grounds of appeal
    more detailed references.

The Principals and
    their Relationship

[8]

The
    evidence at trial focused on the unravelling marriage of Carolyn and Reg
    Carroll, an event that closely followed, perhaps was precipitated by, the
    return of Tony Comeau to Sudbury.

[9]

Carolyn
    and Reg Carroll married in 1989.  Their only child, Lacey, was born in 1991. 
    The family lived in a house the appellant built in Wahnapitae, a small
    community in the western part of Greater Sudbury.  This home replaced an
    earlier residence that had been destroyed, along with all its contents, in a
    fire.  The old and new properties were close together.

[10]

Reg Carroll had
    his own trucking business.  Carolyn Carroll received a disability pension
    because of injuries she had suffered in a car accident several years earlier. 
    Lacey was a student at the local community college and had a part-time job.

[11]

Tony Comeau was
    an old friend of Carolyn Carroll.  He returned to Sudbury in the summer of 2007
    and was looking for work in the area.

The Camp at Thor Lake

[12]

Carolyn
    Carrolls family had a camp at Thor Lake, about 60 miles northwest of
    Wahnapitae.  The camp was accessible by train at an unscheduled stop about a 15
    minute walk away from the camp or by car.  To reach the camp by car involved
    driving much of the way on a paved road, followed by passage over an extremely
    rough dirt bush road that required use of a 4-wheel drive vehicle or an ATV. 
    The camp was not on an electrical or a telephone grid and had no cell phone
    service.

[13]

The travel time
    between the Carroll home and the camp varied between two and three hours during
    daylight hours.  Some familiar with the route said the drive could be completed
    in less time.

The Carrolls
    Separation

[14]

During the last
    few years of their marriage, the relationship between Carolyn and Reg Carroll
    deteriorated, in part because of disputes about the appellants drinking.  By
    the fall of 2007, the appellant suspected that his wife was having an affair
    and planned to leave him.  Carolyn Carroll denied that she was having an
    affair.  The appellant did not believe her.

[15]

The appellant,
    convinced of his wifes infidelity and plans to abandon the marriage,
    transferred over $100,000 from their joint savings account into his own
    account, piled his wifes things into her SUV, and locked her out of the
    house.

[16]

Carolyn and
    Lacey Carroll moved into a hotel.  A few weeks later, Lacey came back to live
    with the appellant.  She did not like her mothers relationship with Tony
    Comeau and told the appellant about it.

[17]

Carolyn and Reg
    Carroll resumed their relationship briefly after the appellants father had
    committed suicide.  The reconciliation did not last.  One evening, Carolyn left
    to pick up a loaf of bread.  She never returned.  Later the same month, the
    appellant began a relationship with Kim Moncion, a friend of Carolyns, who had
    recently separated from her husband.

[18]

In early
    December 2007, Carolyn Carroll moved into Tony Comeaus apartment at the
    Colonial Inn in Coniston, a five minute drive west of Wahnapitae.

The Matrimonial
    Litigation

[19]

Matrimonial litigation
    followed hard on the heels of the Carrolls final separation.  Each retained
    counsel.  In early April 2008, the appellant was served with Carolyns
    materials.  Predictably perhaps, the litigation was acrimonious.  In dispute were
    the custody of Lacey, the division of property and, especially, possession of
    the matrimonial home.  Carolyn sought exclusive possession of the matrimonial
    home as well as an accounting of the funds that were missing from the couples
    joint account.

The Victoria Day
    Weekend, 2008

[20]

Carolyn
    Carrolls family planned to spend the 2008 Victoria Day weekend at the Thor
    Lake camp.  She and Tony planned to take the Thursday evening train.  It was
    their responsibility, as the first to arrive, to turn on the propane appliances
    and the generator.  The couple loaded up some property from the site of the
    Carrolls previous home.  The appellant drove by in his truck when the couple
    were there.  He had no trailer attached to his vehicle.

[21]

Carolyn Carroll
    and Tony Comeau went to the train station.  The appellant saw them there as he
    drove to his mothers home.

The Appellants
    Activities

[22]

The appellant
    picked Lacey up from her after-school job and returned home around 7:30 on
    Thursday evening.  He bought gas and cigarettes at a service station in
    Wahnapitae at 7:38 p.m.  Later, he drove over to the site of their former home
    where he hitched a black utility trailer to the back of his Chevy Avalanche. 
    After the appellant returned home, Lacey heard him starting up his ATV behind
    the house but did not see him load the ATV onto the utility trailer.

[23]

The appellant
    stayed at home until Lacey went to bed at 10 or 11 p.m.

The Visit to Kim
    Moncion

[24]

Kim Moncion
    lived in Hanmer near the Sudbury Airport where she worked as an airline sales
    and service agent.  She telephoned the appellant on Thursday evening shortly
    after her estranged husband had come to her home, along with his new
    girlfriend, to drop something off.  Ms. Moncion was upset by the visit.  The
    appellant agreed to come over to Ms. Moncions house.  She accepted his offer. 
    He arrived about 40 minutes later.

[25]

When the
    appellant arrived, Ms. Moncion was outside her home.  She thought it odd that
    the appellant was driving his Chevy Avalanche truck towing a trailer with the
    quad (ATV) on it.  She had never seen a quad on the trailer before.  When she
    asked about the quad, the appellant said he was going to camp.

[26]

Over tequila,
    the couple shared their common upsetting experiences of the day with their
    estranged spouses.  The appellant told Ms. Moncion that he had seen Carolyn and
    Tony Comeau packing to spend the long weekend at the lake.  He didnt feel that
    Tony had the right to be at the same camp he and Carolyn had shared during
    their marriage.

[27]

As the couple
    continued to drink tequila, the appellant said he had something else he wanted
    to discuss with Ms. Moncion but he was reluctant to do so.  At her urging, he
    told her that tonight was going to be the night.  Ms. Moncion took this to be
    a reference to some previous conversations in which the appellant had talked
    about go[ing] through the Hells Angels to hire somebody for $10,000 and have
    a two-for-one deal.  The appellant explained that there were two men waiting
    up at Thor Lake.  The appellant had doubts about their capabilities.  The
    appellant said he had a gun under the front seat of his truck.

[28]

The appellant
    asked to see Ms. Moncions gun collection but she couldnt find the key to the
    locked gun cabinet.  He left Ms. Moncions home around 11 p.m.

[29]

Ms. Moncion
    didnt take the appellant seriously.  She thought he would return home after he
    left her house.  She called him twice on his cell phone within about 15 minutes
    of his departure.  The phone rang but the appellant did not answer.

The Next Day

[30]

The appellants
    Chevy Avalanche was in his driveway at 5:30 the following morning.  The utility
    trailer was not attached to it.  At 7 a.m., the appellant woke up Lacey for
    school but did not take her there until 10:30 a.m.  For most of the day, the appellant
    stayed home.  He spoke briefly by telephone with Ms. Moncion that evening.



The Finding of the
    Bodies

[31]

Carolyn
    Carrolls relatives arrived at the camp at around 9:35 p.m. on Friday.  The
    camp was in darkness.  The generator was not running.  The other preparatory
    tasks that Carolyn and Tony Comeau were to have performed had not been
    completed.  Someone started the generator.  The family members found the bodies
    of Carolyn and Tony Comeau in the bedroom.

[32]

Family members
    called the police from another camp and alerted them about the potential for
    harm to Lacey and another member of Carolyns family.  The police went to the
    appellants home and took Lacey, the appellant, and another family member to
    the police station.  The officers told Lacey and the other family member about
    the deaths at the camp.  The appellant remained in the lobby of the police
    station.

The Appellants
    Police Interview

[33]

Shortly before
    7:30 a.m. on Saturday, May 17, 2008, a police officer interviewed the
    appellant.  The interview was videotaped, transcribed, and admitted as evidence
    at trial.  The appellant was not under arrest at the time of the interview.

[34]

During the
    interview, the appellant denied having been at Thor Lake since the previous
    fall.  He denied having threatened or stalked the deceased.  He explained
    several scratches and bruises visible at various places on his body as having
    been caused when he was working on his truck at his home on Thursday of that
    same week.

[35]

The appellant
    drove to Kim Moncions house on Saturday afternoon after he had left the police
    station.  He told Ms. Moncion that the deceased had been found murdered or
    dead.  He was driving the Chevy Avalanche without the trailer or quad attached
    to the rear.

The Physical Evidence

[36]

With the
    possible exception of a licence plate issued for a trailer, no physical
    evidence connected the appellant to the Thor Lake camp or to the bodies of the
    deceased.  Subsequent searches failed to yield the appellants trailer used to
    transport the ATV, a shotgun, shotgun shells, or the clothing and footwear the
    appellant was wearing as shown on the videotape from the gas station at
    Wahnapitae around 7:30 p.m. on Thursday, May 15, 2008.

[37]

In the winter of
    2008, the appellant had purchased a black utility trailer and registered it
    with the Ministry of Transportation.  He was issued licence plate E21 93H for
    the trailer.  The day after the bodies were discovered, some relatives of the
    deceased said they saw and photographed a licence plate, E21 93H, about two
    feet off the road.  They left the plate there undisturbed.



The Post-Offence
    Conduct

[38]

On May 21, 2008,
    Kim Moncion went to the appellants house to see how he was doing.  She told
    him that she had spoken to her mother about his visit to her house the previous
    Thursday night.  The appellant told Ms. Moncion not to tell anyone that he had
    been at her home that (Thursday) evening.

THE GROUNDS OF APPEAL

[39]

The appellant advances
    three grounds of appeal.  One alleges a deficiency in the trial judges charge
    to the jury.  The other two claim errors in the admission of evidence.  I would
    paraphrase the grounds of appeal as these:

i.

failure to give the jury a
Vetrovec
caution in connection with
    the testimony of Kim Moncion;

ii.

admission of hearsay statements of the deceased expressing her fear of
    the appellant and the reasons for that fear; and

iii.

admission of evidence of the appellants controlling and demeaning
    behaviour during his marriage to Carolyn that invited jurors to engage in
    propensity reasoning.

[40]

Each ground
    warrants separate consideration and requires supplementary background
    information to cast it in its proper light.

Ground #1:  The
Vetrovec
Caution

[41]

Counsel for the
    appellant at trial sought, but failed to persuade the trial judge to include in
    his final instructions a
Vetrovec
caution in connection with the
    testimony of Kim Moncion.  The appellant reinvigorates that argument here.  He
    contends that this omission was a legal error sufficiently grave to require a
    new trial.

[42]

To appreciate
    the nature of the argument advanced on the appellants behalf, some further
    background is necessary.

The Statements of Kim
    Moncion

[43]

Investigators
    first interviewed Kim Moncion one week after the Thursday evening on which the
    appellant had come to her house.  She told the investigators that she had
    spoken to the appellant on the telephone on Thursday evening after her
    estranged husband and his girlfriend had left her home.  She admitted that she
    called the appellant twice on his cell phone after he had left her house.  The
    appellant did not answer her phone.  Ms. Moncion went to bed, she said, around
    10 p.m.

[44]

Kim Moncion
    explained that she told the police about the telephone calls during her first
    interview because she assumed the police could check her phone records.  She
    did not tell police that the appellant had been in her home.  Ms. Moncion
    explained that she did not tell police everything because she was afraid that the
    information she had would not be enough to put the appellant in jail.  She was
    concerned that she too would go to jail because she failed to call the police
    to try to prevent what occurred after she looked for a key to her gun cabinet
    at the appellants request.

[45]

On June 16, 2008,
    investigators asked Ms. Moncion to come to the police station for a second
    interview.  She intended to repeat her earlier version but changed course when
    an officer told her that someone had told them that the appellant had been at
    her home on Thursday evening.  Ms. Moncion then admitted that the appellant had
    been at her home that night.  She apologized and explained that she did not
    know whether he did it and was afraid to tell police everything she knew. 
    She remained concerned about her own jeopardy but had no intention of ever
    disclosing to them all the information she had received from the appellant.

[46]

About 10 days
    later, during her third police interview, the officers suggested to Ms. Moncion
    that they believed that she was not being completely truthful with them.  They
    suggested that she was protecting the appellant and reminded her that she had
    already lied for him.  The officers told her that by continuing her alignment
    with the appellant she was obstructing them and digging herself in deeper.

[47]

During this
    interview, Ms. Moncion thought she needed to start being truthful with the
    police.  In answer to their question, Ms. Moncion told the investigators about
    the appellants remarks earlier in their relationship that it would not be
    difficult to have someone murdered, comments she associated with a discussion
    they were having about their ex-spouses.  She took the remarks as joking.  She
    never raised the subject with him again either before or after the killing of
    the deceased.

[48]

When the
    interview of Ms. Moncion resumed after a brief respite, the officer asked why
    she had called the appellant twice on his cell phone after he left her home on
    Thursday evening even though she claimed to have been very tired.  She then
    told police about the ATV on the appellants truck trailer, and his disclosure
    to her that he had seen Carolyn and Tony packing for camp earlier that day.  The
    following day she told police about the appellants comment that he had a gun
    in his truck and his request to see her guns.  She didnt tell the police about
    the guns during her earlier interview because she was afraid she would end up
    in jail if she told them she was stupid enough to try to give the appellant
    a gun.

The Trial Judges
    Ruling

[49]

Counsel for the
    appellant asked the trial judge to include in his charge a
Vetrovec
warning
    in connection with Kim Moncions evidence.  Counsel acknowledged that Ms.
    Moncion was not someone who would classically be considered a
Vetrovec
witness.  She had no criminal record.  She was not a person with a bad general
    reputation or a reputation for being untruthful.  But her testimony was
    critical to the case for the Crown.  She had a motive to lie  to avoid
    criminal prosecution  and her ultimate version of events emerged from police
    pressure and suggestion.  She had made several inconsistent statements.

[50]

The trial judge
    declined to include a
Vetrovec
caution in connection with Kim
    Moncions testimony.

The Arguments on
    Appeal

[51]

For the
    appellant, Mr. Dawe acknowledges, as he begins, that whether to include a
Vetrovec
caution resides within the discretion of the trial judge, a discretion informed
    by two controlling factors: the importance of the witness evidence to the
    Crowns case and the credibility of the witness.

[52]

Mr. Dawe says
    that rather than focus on these factors, the trial judge fastened exclusively
    on Ms. Moncions personal history, admittedly not the stuff of most
Vetrovec
witnesses.

[53]

Kim Moncion was
    a crucial witness for the Crown.  She provided the only evidentiary support for
    one basis of liability left to the jury  contracted murder under s. 231(3) 
    and a significant foundation for the other  planned and deliberate first
    degree murder under s. 231(2).

[54]

Further, Mr.
    Dawe urges, Kim Moncion was an unreliable witness.  She repeatedly lied to
    police on critical, not peripheral issues.  She adopted, incrementally, details
    suggested to her by police.  Her various statements were internally
    inconsistent and motivated by an overweaning self-interest to avoid jeopardy.

[55]

For the
    respondent, Ms. Klukach underscores the discretionary nature of the decision on
    whether to include a
Vetrovec
caution in connection with a Crown
    witness.  She emphasises that it is only when the controlling factors coalesce across
    a certain threshold that a
Vetrovec
caution becomes mandatory.  To demonstrate
    error here, she says, the appellant must persuade us that a
Vetrovec
warning was mandatory.

[56]

Ms. Klukach
    submits that, although
Vetrovec
eschews a category approach in favour
    of a case-by-case analysis, some witnesses, like accomplices, jailhouse
    informants, and career criminals command a
Vetrovec
warning.  These
    witnesses, an amoral collection, can appear honest and credible to the
    untutored, thus the imperative to warn.  Simply put, Kim Moncion was not of
    this stripe.

[57]

Ms. Klukach
    resists the claim that the testimony of Kim Moncion was essential to the case
    for the Crown.  Lacey Carroll gave evidence about the trailer, ATV, and the
    appellants knowledge of the weekend trip by Carolyn and Tony to the camp.  The
    finding of the licence plate confirmed the trip.  The appellants remarks and
    inquiry about a gun added nothing to the evidence of the appellants motive,
    opportunity, and familiarity with the place where the killing occurred.

[58]

According to Ms.
    Kuklach, the credibility and reliability concerns associated with Ms. Moncions
    evidence did not require a
Vetrovec
caution in connection with her
    evidence.  She had no general reputation for untruthfulness and no prior
    involvement with the police.  The circumstances in which the details of her
    evidence emerged were fully explored and plainly apparent to the jury. 
    Significant parts of her testimony were confirmed by other evidence. 
    Considered as a whole, the instructions of the trial judge alerted the jury to
    the relevant concerns.  Nothing more was required.

The Governing
    Principles

[59]

To test the
    validity of this claim of error, it is necessary to recall the principles at
    play when a trial judge is asked to include a
Vetrovec
caution in the
    charge to the jury.

[60]

First, at least
    as a general rule, whether the testimony of a Crown witness should be subject
    to a
Vetrovec
caution lies within the discretion of the trial judge. 
    After all, the trial judge is an eyewitness to the testimony of the witness and
    the temperature of the trial proceedings:
R. v. Vetrovec
, [1982] 1 S.C.R.
    811, at p. 823;
R. v. Bevan
, [1993] 2 S.C.R. 599, at pp. 610-11 and
    613;
R. v. Brooks
, 2000 SCC 11, [2000] 1 S.C.R. 237, at paras. 1-2;
    and
R. v. Mariani
, 2007 ONCA 329, 220 C.C.C. (3d) 74, at para. 24.

[61]

Second, as the
    parties acknowledge, two factors occupy a position of prominence in a trial
    judges decision about whether to include a
Vetrovec
caution about the
    testimony of a Crown witness in final instructions: the credibility of the
    witness and the importance of the witness evidence to the case for the Crown:
Brooks
,
    at para. 4.

[62]

Where a witness
    evidence occupies a central position in the demonstration of guilt, yet may be
    suspect because of a disreputable and untrustworthy character, a clear and
    sharp warning  a
Vetrovec
caution  may be appropriate to alert the
    jury to the risks of adopting the evidence without more:
Brooks
, at
    para. 3.

[63]

But where the
    evidence is important, but not dispositive of guilt, and where the evidence of
    the witness merely furnishes additional support for the prosecutions case, a
Vetrovec
warning may not be required and its absence confirmed on appellate review:
Brooks
,
    at para. 14.

[64]

Third, in
    assessing the credibility of a Crown witness to determine whether to include a
Vetrovec
warning, a trial judge must not slot the witness into a particularized
    category.  Like jailhouse informants.  Or drug addicts.  Or
particeps

criminis
. 
    Such an approach would be at odds with the flexible approach that
Vetrovec
mandates
    and a return to the categorical approach it rejects:
Bevan
, at pp.
    610-11;
Brooks
, at para. 3;
R. v. Khela
, 2009 SCC 4, [2009] 1
    S.C.R. 104, at para. 6; and
R v. Potvin
, [1989] 1 S.C.R. 525, at p. 557.

[65]

Rather, what a
    trial judge should do is direct his or her mind to the circumstances of the
    case and thoroughly examine the myriad factors that might impair the worth of
    the witness testimony:
Vetrovec
, at p. 823;
Brooks
, at
    para. 5.  Where the judge concludes that the witness can be trusted, no
Vetrovec
caution is necessary, regardless of whether the witness is an accomplice
    or a jailhouse informant:
Brooks
, at para. 5.

[66]

In addition,
    consistent with the flexibility that is the badge of
Vetrovec
, the
    fact that a witness seeks to avoid incarceration - and I would add, prosecution
     by testifying is a factor which
may
undermine credibility but, on its
    own, is not enough to require a
Vetrovec
caution:
Brooks
, at
    para. 10.

[67]

Finally, as a
    general rule, a trial judges discretion whether to include a
Vetrovec
caution in final instructions is to be accorded wide latitude and substantial
    deference on appellate review:
Brooks
, at para. 24;
Bevan
,
    at p. 614.

The Principles
    Applied

[68]

For several
    reasons, I would not give effect to this ground of appeal.

[69]

First and
    foremost, whether to include a
Vetrovec
caution in final instructions
    falls four-square within the discretion of the trial judge.  The exercise of
    that discretion, informed by a demonstrated understanding of and adherence to
    the governing principles, is entitled to substantial deference on appellate
    review.  The trial judge gave reasons that reflected an understanding of the relevant
    principles and a measured consideration of them, unadulterated by extraneous
    considerations, improper weighing or misapprehensions of the evidence.

[70]

Second, this is
    not a case, as are some, in which a
Vetrovec
caution was mandatory:
Bevan
,
    at p. 614.  Trial counsel for the appellant frankly acknowledged, as did Mr.
    Dawe on appeal, that Kim Moncion was not a typical
Vetrovec
witness. 
    The usual indicia were absent.  She was not an accomplice.  She was not a
    jailhouse informant.  She was not a career criminal.  She was not a drug
    addict.  She did not have a history of psychiatric illness impairing
    reliability.  She did not seek tangible benefits.  She had no motive to
    incriminate the appellant.

[71]

Third, the
    evidence of Kim Moncion was important, but not essential to the case for the
    Crown.  It is true that her evidence that the appellant visited her house on
    the night of the killings enriched the case for the Crown by adding several
    details:

i.

that the appellant left his home after Lacey went to bed;

ii.

that the appellant was driving his Chevy Avalanche with his trailer and
    ATV in tow;

iii.

that the appellant had travelled in a direction away from his home and
    towards Thor Lake;

iv.

that the appellant claimed to have a gun in his truck; and

v.

that the appellant was heading to camp because tonight was going to be
    the night.

[72]

But the case for
    the Crown consisted of several items of circumstantial evidence.  Among those
    items were evidence of motive, opportunity, peculiar knowledge of the
    whereabouts of the deceased, familiarity with and access to the Thor Lake
    property and guns, and conduct afterwards that could be considered as the
    destruction of evidence linking him to the scene.

[73]

Apart altogether
    from the evidence of Kim Moncion, there was evidence adduced at trial:

i.

that the appellant had attached the utility trailer to his Chevy
    Avalanche earlier in the day of the killings and had revved up his ATV at his
    home;

ii.

that the appellant had bought gas for his truck around 7:30 on Thursday
    evening;

iii.

that the licence plate for the appellants trailer was found at the side
    of the road leading to the camp after the killings of the deceased;

iv.

that the appellants trailer was never seen again after Thursday evening
    and was not at his home early the following morning; and

v.

that the appellant had a motive and opportunity to kill the deceased, a
    knowledge of their whereabouts on Thursday evening, and the specialized
    knowledge of how to get to the isolated camp.

[74]

Further, even if
    the evidence of Kim Moncion were elevated to essential status, no authority
    compels inclusion of a
Vetrovec
caution on this basis alone.

[75]

Fourth, the
    factors that could be considered as relevant to impair the worth of Kim Moncion
    as a witness did not support the inclusion of a
Vetrovec
caution.

[76]

Kim Moncion was
    the appellants girlfriend.  She was gainfully employed.  She had no criminal
    record, for that matter, no involvement with the police.  She had neither drug
    nor psychiatric problems.  She was not charged with any criminal offence and
    had no motive to incriminate the appellant, a person with whom she was involved
    in a romantic relationship.

[77]

Reduced to its
    essential features, the circumstances invoked as sufficient to require a
Vetrovec
caution relate to the manner in which the final account of Kim Moncion
    developed through her various police interviews.  These circumstances were
    fully explored during cross-examination at trial and are routine fare for
    jurors to evaluate.

[78]

The rationale
    that underpins a
Vetrovec
caution originates in the concern that, for
    certain types of witnesses, lay members of the jury simply lack the critical
    experience to adequately gauge the credibility of these types of witnesses and
    the reliability of their evidence:
R. v. Sauvé
(2004), 182 C.C.C.
    (3d) 321 (Ont. C.A.), at para. 81;
R. v. Welsh
, 2013 ONCA 190, 115
    O.R. (3d) 81, leave to appeal to S.C.C. refused, (#35533, December 12, 2013), at
    para. 207.  No such concerns emerged in connection with the testimony of Kim
    Moncion.  To conclude in the circumstances of this case that a
Vetrovec
caution
    was mandatory for the evidence of Kim Moncion would be to countenance a
    resurrection of the ossified rule interred over three decades ago by
Vetrovec
.

[79]

What is more,
Vetrovec
cautions do not always enure to the benefit of an accused.  A frequent
    component of a
Vetrovec
instruction is an illustration of the types of
    evidence that are capable of confirming the testimony of the
Vetrovec
witness.  Illustrations in this case could have included Lacey Carrolls
    evidence about the trailer and ATV and the finding of the licence plate from
    the never-to-be-seen-again trailer on a road near the camp.  These
    illustrations would not have assisted the appellant.

[80]

A final point. 
    The trial judge devoted several pages of his charge to the evidence of Kim
    Moncion.  He reminded the jury about, and pointed out, the several
    inconsistencies in the substance of her statements.  He pointed out that she
    admitted lying to the police and explained why she did so.  He reiterated the
    jurys obligation to determine the extent to which they would rely on her
    evidence in reaching their verdict.  The instructions adequately equipped the
    jury to perform its task.

Ground #2:  The Statements of the Deceased

[81]

The second
    ground of appeal takes issue with the trial judges decision to admit evidence
    of what the deceased told several witnesses about her fear of the appellant and
    the nature of their relationship as their marriage came undone.

[82]

A few broad
    strokes of background will suffice to set this claim of error in its context
    and permit an assessment of its validity.

The Statements

[83]

In general terms,
    the statements of the deceased admitted in evidence through the testimony of
    their recipients comprise two broad categories.  The first group consists of
    statements in which the deceased recounts her fear of the appellant but does
    not explain the basis for that fear.  The second category includes statements
    that describe the appellants words or conduct that underpin the deceaseds
    fear of him.

[84]

At trial,
    counsel for the Crown invoked both the common law state of mind exception and
    the principled approach to support the case for admissibility.

The Ruling of the
    Trial Judge

[85]

The trial judge
    admitted some of the deceaseds statements as evidence, but excluded others.

[86]

The trial judge
    invoked the common law state of mind exception to the hearsay rule to admit
    evidence of the fear expressed by the deceased of the appellant.  These
    expressions of fear, the trial judge reasoned, afforded evidence of the nature
    of the relationship between the couple, thus of the animus the appellant bore
    the deceased.  And animus, like motive, was a piece of circumstantial evidence
    that was relevant to the identity of the appellant as the killer of the
    deceased, and to the state of mind that may have accompanied the unlawful
    killing.

[87]

The trial judge
    also admitted evidence of the statements of the deceased under the principled
    exception to the hearsay rule.  Necessity was established:  the deceased was
    dead.  The trial judge was satisfied that the circumstances in which the
    statements were made, coupled with other evidence that confirmed the truth of
    the content of those statements, established their threshold reliability.



The Arguments on
    Appeal

[88]

For the appellant,
    Mr. Dawe contends that the trial judge erred in finding that the reliability
    requirement of the principled exception had been met.  The hearsay dangers of
    perception, memory and credibility overlay this evidence.  The statements were
    conclusory, lacked detail, and were not contextualized by the recipients so
    that the jury could evaluate their true probative value, if any.  Some involved
    extrapolations by the declarant from a single event or perception to an
    assertion of invariable conduct.  Other statements were amorphous, bereft of
    any detail.  The nature of the threats was never disclosed.  In one instance,
    that of Ms. Carrier, the recipient reported details or information that the
    declarant never mentioned to her closest friends, counsellors, or even her
    lawyer in the acrimonious matrimonial litigation.

[89]

Mr. Dawe
    advances two arguments in connection with the deceaseds statements admitted
    under the state of mind exception to the hearsay rule.  The first has to do
    with the admissibility decision, the second with the judges instructions to
    the jury about their use of the evidence in reaching a verdict.

[90]

Mr. Dawe says
    that in balancing the probative value of the deceaseds statements against
    their prejudicial effect, the trial judge failed to take into account that the
    appellant did not advance a third party suspect defence, and thus the
    statements of the deceased could not be admitted to rebut such a claim. 
    Further, the trial judge failed to properly evaluate the inflammatory potential
    of evidence that included the declarants prediction of her own death.

[91]

Mr. Dawe argues
    that even if the evidence was properly admitted, the trial judges instructions
    about its use were inadequate.  The instructions did not extend to all the
    evidence or explain to the jury the steps in the analysis from the state of the
    deceaseds mind, to the motive of the appellant, to the appellants involvement
    in the deaths of the deceased.

[92]

For the
    respondent, Ms. Klukach says that the appellants complaint about the trial
    judges reliability finding mistakes ultimate reliability for threshold
    reliability.

[93]

A party who
    seeks to admit hearsay evidence need not eliminate all possible hearsay dangers
    to satisfy the reliability requirement.  For this would be to impose a
    requirement of ultimate reliability as a prerequisite to admissibility.  The party
    need only show that the trier of fact has the necessary tools available to it
    to evaluate the worth of the evidence.  This burden can be discharged by demonstrating
    that the circumstances in which the statements were made reduce the hearsay
    dangers to a point at which the trier of fact could test the reliability of the
    statements without the personal appearance of the declarant.  This is threshold
    reliability.

[94]

Ms. Klukach says
    that the trial judge began with a rule of presumptive inadmissibility, then
    articulated, in an unexceptional way, the requirements that must be met to
    engage the principled exception.  He concluded that the deceaseds statements
    were made in circumstances that satisfied the threshold reliability
    requirement.  The declarants statements about being followed were made to her
    close friends spontaneously and contemporaneously with the appellants
    conduct.  The statements included an appropriate degree of detail and, in some
    instances at least, were confirmed by other evidence.  The statements reporting
    threats were equally spontaneous and contemporaneous with the appellants
    conduct and confirmed by other evidence and events.

[95]

Ms. Klukach
    submits that the trial judge was right to admit several of the deceaseds
    statements under the state of mind exception to the hearsay rule.  The
    statements admitted on this basis fairly reflected the deceaseds then
    contemporaneous state of mind and afforded evidence on the basis of which the
    jury could infer an animus or motive on the part of the appellant to kill the
    deceased, or at least the declarant.

[96]

Further, Ms.
    Klukach continues, the trial judge demonstrated a lively understanding of the discretion
    to exclude otherwise admissible evidence.  He concluded, correctly, that the
    probative value of this evidence exceeded its prejudicial effect and he was
    right to admit it.  In addition, he explained the permitted and prohibited uses
    of this evidence in his final instructions and made it plain that the jury must
    not use the evidence for any prohibited purpose.

The Governing
    Principles

[97]

The parties
    occupy common ground on the principles that govern the exceptional admission of
    hearsay evidence.  They part company, however, on the result that the
    application of those principles mandates for the statements of the deceased in
    this case.

[98]

The issues
    raised and to be resolved here do not warrant an extended foray into the
    hearsay thicket.  Some brief reminders are sufficient.

[99]

The rule
    excluding hearsay is a well-established exception to the general rule or
    principle of the law of evidence that all relevant evidence is admissible:
R.
    v. Khelawon
, 2006 SCC 57, [2006] 2 S.C.R. 787, at paras. 2 and 34.  When
    the hearsay objection is pertinent, we begin from a presumption of
    inadmissibility.  It falls to the proponent of the evidence to satisfy the
    trial judge that the proposed evidence satisfies the prerequisite of a listed
    exception or meets the twin criteria of necessity and reliability:
Khelawon
,
    at para. 2.

[100]

The trial judge acts as a
    gate-keeper in determining whether hearsay, tendered for admission under a
    listed or the principled exception, qualifies for admission.  Under the
    principled exception, the trial judge assesses the threshold reliability of
    the hearsay statement.  The ultimate reliability, the ultimate determination of
    the worth of the statement as probative material, is for the trier of fact to
    determine:
Khelawon
, at para. 2.  The distinction between threshold
    and ultimate reliability is important and constitutes the difference between
    admissibility and reliance:
Khelawon
, at para. 3.

[101]

The central reason that accounts
    for the presumptive exclusion of hearsay statements is the general inability to
    test their reliability.  And so it is that under the principled exception the
    reliability requirement is aimed at identifying those cases where this
    difficulty is sufficiently overcome to justify reception of the evidence as an
    exception to the general rule of exclusion:
Khelawon
, at para. 61.

[102]

The reliability threshold is
    usually met in two different ways:
Khelawon
, at para. 61.

[103]

One way
[1]
to satisfy the reliability requirement is to demonstrate that there is no real
    concern about the truth of this statement because of the circumstances in which
    the statement came about:
Khelawon
, at para. 62.  But the reliability
    inquiry is not limited to the circumstances surrounding the making of the
    statement. In appropriate cases, it may extend beyond them and involve
    consideration of confirmatory evidence:
Khelawon
, at para. 4;
R.
    v. Singh
, 2010 ONCA 808, 266 C.C.C. (3d) 466, at para. 34.  The
    reliability requirement involves the assessment of all relevant factors, not
    their subdivision into those that have to do only with either threshold or
    ultimate reliability:
Khelawon
, at para. 4.

[104]

A deceaseds mental state may be
    relevant to an accuseds motive to commit an offence:
R. v. Griffin
,
    2009 SCC 28, [2009] 2 S.C.R. 42, at para. 60;
R. v. Moo
, 2009 ONCA
    645, 247 C.C.C. (3d) 34, at para. 98.  In a similar way, the state of the
    relationship between an accused and a deceased in a time leading up to the
    unlawful killing of the deceased may demonstrate animus and motive on the part
    of the accused, and thus be relevant to the identity of the deceaseds killer
    and the state of mind that accompanied the killing:
Griffin
, at para.
    61;
Moo
, at para. 98.  Statements of the deceased may afford evidence
    of the deceaseds state of mind and thus be relevant to prove a motive and
    animus:
Griffin
, at para. 61.

[105]

Proof of necessity and reliability
    or the conditions precedent of a listed exception to the hearsay rule removes
    the hearsay rule as an impediment to admissibility.  But it does not follow
    that the hearsay statements will be admitted.  Trial fairness factors  influence
    the ultimate decision on admissibility.  A trial judge has a discretion to
    exclude otherwise admissible hearsay evidence through the application of a cost-benefit
    analysis:
Khelawon
, at para. 49;
Moo
, at para. 95; and
R.
    v. Mohan
, [1994] 2 S.C.R. 9, at p. 14.

The Principles
    Applied

[106]

As I will explain, I would reject
    this ground of appeal.

[107]

To begin, recall the context in
    which the statements were made.  Carolyn Carroll had abandoned her marriage to
    the appellant.  She left their home.  She continued, more openly, a
    relationship she had begun with Tony Comeau as the Carrolls marriage began to
    unravel.  The appellant was well aware of this new relationship and he did not
    like it.  He was angry and jealous.

[108]

The statements or remarks of
    Carolyn Carroll admitted in evidence through the testimony of those to whom she
    spoke were spontaneous disclosures, contemporaneous with the events reported,
    and, for the most part at least, contained sufficient detail to permit a reasoned
    assessment of their probative worth by the trier of fact.  The circumstances in
    which they were made stamped them with sufficient reliability to warrant their
    admission.

[109]

Second, as noted above, it is well
    established that evidence of a deceaseds state of mind, as disclosed by his or
    her utterances prior to death, may be relevant to an accuseds motive or animus
    towards the deceased:
Griffin
, at para. 60;
Moo
, at para.
    98.  And in turn, evidence of motive or animus is relevant to the identity of
    the deceaseds killer and the state of mind with which the deceased was
    killed:
Griffin
, at paras. 61-63;
R. v. Pasqualino
, 2008
    ONCA 554, 223 C.C.C. (3d) 319, at para. 31;
Moo
, at para. 98.  In this
    case, evidence of the appellants motive or animus was also relevant to rebut
    defence suggestions that someone else, a third party, killed the deceased or
    that Tony Comeau, not Carolyn Carroll, was the killers primary target.

[110]

Third, the statements of the
    deceased admitted here, as reported by the recipients at trial, were at once
    spontaneous and contemporaneous with the events that were their genesis.  While
    not always expansive or brimming with the
minutiae
of a disintegrating
    relationship, the statements provided sufficient detail to permit a properly
    instructed jury to assess their worth.

[111]

Fourth, in large measure, the
    appellants complaints about the inadequate showing of reliability relate to
    ultimate rather than threshold reliability.  As proponent of otherwise
    inadmissible hearsay, Crown counsel need not eliminate all possible sources of
    doubt about the perception, memory or sincerity of the declarant.  All that was
    required in this case was that the circumstances in which the statements were
    made and any relevant extrinsic evidence provided the trier of fact with the
    means to critically evaluate the honesty and accuracy of the declarant:
R.
    v.
Blackman
, 2008 SCC 37, [2008] 2 S.C.R. 298, at para. 56;
Khelawon
,
    at para. 50;
R. v. M.(J)
, 2010 ONCA 117, 251 C.C.C. (3d) 325, at para.
    54.

[112]

Finally, the decision said to be
    wrong involved two findings made by the trial judge.  The first was that the
    circumstances in which the statement was made, supported by extrinsic evidence,
    satisfied the reliability requirement under the principled exception to the
    hearsay rule.  The second involved the application of a cost-benefit analysis and
    a determination that the probative value of the admissible hearsay exceeded its
    prejudicial effect.  In the absence of demonstrated error, both decisions are
    entitled to substantial deference at one remove in this court:
R. v.

Couture
,
    2007 SCC 28, [2007] 2 S.C.R. 517, at paras. 81 and 132;
Blackman
, at
    para. 36;
Moo
, at para. 101; and
R. v. Polimac
, 2010 ONCA
    346, 254 C.C.C. (3d) 359, at para. 61.  No error has been demonstrated here.

Ground #3:  Evidence of Bad Character

[113]

The final ground of appeal also
    concerns the admissibility of evidence, but invokes a different exclusionary
    rule in support of the claim of error:  the prohibition against the
    introduction of evidence of other discreditable conduct by the person charged.

[114]

A brief reference to the nature of
    the evidence in issue and the trial judges reasons for permitting its
    introduction provide an adequate backdrop for the discussion that follows.

The Evidence

[115]

Crown
    counsel at trial sought to introduce a wide range of evidence that showed that
    the appellant was controlling in the marital relationship and mistreated his
    spouse especially in the late stages of the marriage.  The principal sources of
    this evidence were two close friends of Carolyn Carroll who were eyewitnesses
    to the conduct.

The Ruling

[116]

The trial judge excluded most of
    the evidence of extrinsic misconduct.  He excluded Marlene Lerouxs evidence
    about the appellants drug use, and about his possession and discharge of guns
    during the marriage.  Ms. Leroux was permitted to give evidence, however, that
    was relevant to establish motive, animus, the state of the marital relationship
    and harassment.

[117]

The trial judge followed a similar
    path of reasoning in connection with the testimony of Gail Boivin-Tremblay, a
    confidant of Carolyn Carroll, who provided her with emotional support prior to
    and during her separation from the appellant.  The trial judge excluded
    evidence that the appellant threatened to kill Carolyn Carroll by drowning her
    but did allow other evidence offered to prove motive, animus, and the nature of
    the marital relationship.

The Arguments on
    Appeal

[118]

For the appellant, Mr. Dawe
    submits that the trial judge should have excluded the evidence that
    demonstrated that the appellant was a controlling spouse who repeatedly
    demeaned Carolyn Carroll during their marriage.  This evidence, Mr. Dawe says,
    was of negligible probative value but laden with significant prejudice.  The
    Crowns case on animus and motive was generated by what occurred after the Carrolls
    separated.  And of this there was, admittedly, substantial evidence.  The
    evidence at issue added nothing on this score and showed the appellant as
    nothing other than a person of bad character.

[119]

For the respondent, Ms. Klukach
    acknowledges the general exclusionary rule and the prohibition against
    propensity reasoning as a pathway to proof of guilt.  She says, however, that
    in prosecutions for domestic homicide, Crown counsel may introduce evidence of
    the relationship between spouses since the nature of that relationship may
    assist in proof of animus or motive on the part of one spouse to kill the
    other.  Evidence of animus or motive is relevant to prove the identity of the
    deceaseds killer and the state of mind of the killer.

[120]

Ms. Kuklach contends that the
    evidence about which complaint is now made was relevant and admissible to
    establish animus and motive and supported the position of the Crown that the
    appellant was the killer and that the killings amounted to planned and
    deliberate murder.  In the end, Ms. Klukach adds, the trial judge strongly
    cautioned the jury against propensity reasoning.  This instruction was far more
    favourable than the direction to which the appellant was entitled and
    eradicated any potential prejudice that might have incidentally ensued from the
    reception of the evidence.



The Governing
    Principles

[121]

Two brief points worthy of notice
    emerge from the relevant authorities.

[122]

First, in cases of domestic
    homicide, evidence may be admitted during the case for the Crown, including
    evidence of extrinsic misconduct, that elucidates the nature of the
    relationship between the spouses.  This evidence may tend to establish animus
    or motive on the part of one spouse, and thus be relevant to prove that the
    killer of the deceased was the spouse with the animus or motive, rather than
    someone else, and that the killing was murder:
Moo
, at para. 98;
R.
    v. Cudjoe
, 2009 ONCA 543, 251 O.A.C. 163, at para. 64; and
R. v. Van
    Osselaer
, 2002 BCCA 464, 5 B.C.L.R.
    (4th) 73,
at para. 23.

[123]

Second, where extrinsic misconduct
    evidence is admitted to demonstrate animus or motive towards the very person
    killed, the usual caution associated with such evidence is not required:
Moo
,
    at para. 100;
Pasqualino
, at para. 65; and
R. v. Merz
(1999),
    46 O.R. (3d) 161 (C.A.), at para. 59.

The Principles
    Applied

[124]

For several reasons, this ground
    of appeal cannot succeed.

[125]

First, the evidence was properly
    admitted on the basis of a substantial and unbroken line of authority in this
    province.  Despite its incidental effect of showing that the appellant engaged
    in prior disreputable conduct, this evidence elucidated the nature of the
    Carrolls marital relationship.  The nature of that relationship was relevant
    to proof of animus or motive.  Evidence of animus or motive was relevant, in
    turn, to proof of the identity of the deceaseds killer and the legal character
    of the unlawful killing.

[126]

Second, the trial judge carefully
    considered where the balance settled between probative value and prejudicial
    effect.  His analysis reveals no legal or other error and is thus entitled to
    substantial deference from this court.

[127]

Third, even if the reception of
    this evidence reflects error, the limiting instructions the trial judge gave,
    which were unduly favourable to the appellant if the evidence were properly
    admitted, enjoined propensity reasoning and attracted no objection from trial
    counsel.

CONCLUSION

[128]

For these reasons, I would dismiss
    the appeal.

Released: January 2, 2014 (JL)

David Watt J.A.

I agree  John Laskin J.A.

I agree  S.T. Goudge J.A.





[1]
The second way, not applicable here, is to demonstrate that no real concern
    arises from the hearsay nature of the statement because, in the circumstances,
    its truth and accuracy can nonetheless be sufficiently tested:
Khelawon
,
    at para. 63.


